Case 2:20-cv-00348-AWA-DEM Document 11 Filed 03/01/21 Page 1 of 2 PageID# 109




                                UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

 DARRELL J. CLARK, #58092-083,

                 Petitioner,

 v.                                                    ACTION NO. 2:20cv348

 J. ANDREWS, Warden,
 Petersburg, FCI

                 Respondent.

                                          FINAL ORDER

        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

 The petition arises out of a disciplinary proceeding that resulted in, among other things, a loss of

 41 days of good conduct time. Petitioner alleges that the Federal Bureau of Prisons violated his

 right to due process by finding him guilty of the act charged based on insufficient and problematic

 evidence. He seeks expungement of the incident report at issue and restoration of the lost good

 conduct time.

        The matter was referred to a United States Magistrate Judge pursuant to the provisions of

 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the United States District Court for

 the Eastern District of Virginia for report and recommendation. A Report of the Magistrate Judge

 was filed on January 28, 2021 recommending dismissal of the petition with prejudice. By copy of

 the Report, each party was advised of the party’s right to file written objections to the findings and

 recommendations made by the Magistrate Judge. The Court has received no objections to the

 Magistrate Judge’s Report and Recommendation and the time for filing objections has now

 expired.

                                                   1
Case 2:20-cv-00348-AWA-DEM Document 11 Filed 03/01/21 Page 2 of 2 PageID# 110




        Accordingly, the Court accepts the findings and recommendations set forth in the Report

 of the United States Magistrate Judge filed January 28, 2021 (ECF No. 10), and it is ORDERED

 that Respondent’s Motion for Summary Judgment (ECF No. 7) is GRANTED, and that the

 petition be DENIED and DISMISSED with prejudice for Petitioner’s failure to establish a due

 process violation.

        Finding that the basis for dismissal of Petitioner’s § 2241 petition is not debatable, and

 alternatively finding that Petitioner has not made a “substantial showing of the denial of a

 constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules

 Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003);

 Slack v. McDaniel, 529 U.S. 473, 483–85 (2000).

        Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

 he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

 Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

 seek a certificate of appealability from the Fourth Circuit, he must do so within sixty (60) days

 from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

 appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

 Street, Norfolk, Virginia 23510. The Clerk shall mail a copy of this Final Order to petitioner and

 provide an electronic copy of the Final order to counsel of record for Respondent.



                                                            /s/
                                                   Arenda L. Wright Allen
                                                  United States District Judge
 March 1, 2021
 Norfolk, Virginia


                                                 2
